United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS               July 21, 2003

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk



                             No. 02-30634




     EDWARD T. GRAPPE, JR.,

                                         Plaintiff-Appellant,

                                  v.

     KANSAS CITY SOUTHERN RAILWAY CO.,

                                         Defendant-Appellee.



         Appeal from the United States District Court for the
                     Western District of Louisiana
                               98-CV-2060



Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Edward Grappe (Grappe) appeals from the judgment of

the district court in favor of appellee Kansas City Southern

Railway Company with respect to his Title VII claim of retaliatory

discharge.     Grappe also appeals the district court’s award of

attorneys’ fees on his successful action to enforce the decision of

the Public Law Board No. 6160 (the “PLB”).      After a careful review

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of   the   record,   the    briefs,    and     a   consideration    of   the    oral

arguments presented upon submission, we affirm in all respects the

judgment of the district court for the following reasons.

1.    The district court did not abuse its discretion in failing to

      apply offensive collateral estoppel to the findings of the

      Board   for    the    purposes   of     Grappe’s     Title   VII   suit   for

      retaliatory discharge.           The issue in the Title VII claim

      before the district court and the PLB opinion entered under

      the collective bargaining agreement were not identical. Given

      the disparate legal standards and divergent factual inquiries

      of   the   two       proceedings,       collateral    estoppel     was    not

      applicable.      Copeland v. Merrill Lynch & Co., Inc., 47 F.3d

      1415, 1422 (5th Cir. 1995).                  Moreover, because different

      policies underlie the proceedings before the Board and the

      Title VII action before the court, collateral estoppel is not

      available.     See Alexander v. Gardner-Denver Co., 415 U.S. 36,

      94 S.Ct. 1011 (1974); McDonald v. City of West Branch, 466

      U.S. 284, 290, 104 S.Ct. 1799, 1803 (1984).

2.    We find no merit to the claim that the district court used a

      wrong standard in evaluating Grappe’s retaliation claim.                  The

      district court repeatedly referenced the proper reasonable

      belief standard.         Given the district court’s unchallenged

      findings that Grappe knew his allegations were false and that

      Grappe fabricated his story to retaliate against his co-


                                          2
     workers, the court could have and did properly find incredible

     Grappe’s testimony that he believed he was the victim of

     sexual harassment.

3.   The district court did not abuse its discretion in allowing

     the introduction of exhibits 1 and 2 inasmuch as the decision

     maker was aware of and considered the information in such

     exhibits in making his decision to terminate Grappe.

4.   We find no abuse of discretion by the district court’s failure

     to award the full attorneys’ fees claimed by Grappe for his

     enforcement   action.   The       proceeding   was   overwhelmingly

     dominated by Grappe’s unsuccessful Title VII claim.             In

     addition, trial counsel’s affidavits (“B”, “C” and “D”) in

     support of attorneys’ fees, fail to mention whether entries

     relating to the unsuccessful Title VII claims were eliminated

     from the billing request. Only two billing entries in exhibit

     “A” relate exclusively to the enforcement of the PLB opinion.

     The district court allowed recovery of the entire amount for

     these two entries and apportioned all other requests.          Our

     review of the record convinces us that the district court was

     generous in its award and did not abuse its discretion in

     failing to award Grappe the amounts he requested.

     AFFIRMED.




                                   3